Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  145754                                                                                                               Justices




  CITIZENS FOR MORE MICHIGAN JOBS and
  ROBERT J. CANNON,
             Plaintiffs-Appellants,
                                                                     SC: 145754
  v                                                                  COA: 312085
  SECRETARY OF STATE, BOARD OF STATE
  CANVASSERS, and DIRECTOR OF
  ELECTIONS,
             Defendants-Appellees.
  _________________________________________


          This cause having been brought to this Court by application for leave to appeal
  prior to decision by the Court of Appeals on the complaint for mandamus and having
  been argued by counsel and due deliberation having been had thereon, it is ordered that
  the complaint for mandamus filed in the Court of Appeals is dismissed and relief is
  denied in all other respects. Pursuant to MCR 7.317(C)(3), the Clerk is directed to issue
  this judgment order forthwith. No motion for rehearing will be entertained.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 5, 2012                   _________________________________________
                                                                                Clerk